                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       VINTON FROST,                                   Case No. 19-cv-05190-EMC
                                   8                    Plaintiff,
                                                                                           ORDER PARTIALLY GRANTING
                                   9             v.                                        PLAINTIFF’S MOTIONS FOR
                                                                                           ADMINISTRATIVE RELIEF AND
                                  10       OFFICE OF THE UNITED STATES                     DENYING MOTION FOR
                                           ATTORNEY, et al.,                               APPOINTMENT OF COUNSEL
                                  11
                                                        Defendants.                        Docket Nos. 18, 25
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Mr. Vinton Frost is a pro se plaintiff who filed a case against the Office of the U.S.
                                  15   Attorney and the U.S. Department of Justice. See Docket No. 1. He has filed several motions for
                                  16   administrative relief, see Docket Nos. 18 and 25, as well as a motion requesting appointment of
                                  17   counsel, see Docket No. 18.
                                  18          First, Mr. Frost seeks the creation of a document archive to safeguard Exhibits A–F, which
                                  19   accompany his first motion for administrative relief. See Docket No. 18 at 4. The Court DENIES
                                  20   this request because any and all documents filed as part of Mr. Frost’s case (even manually filed
                                  21   documents such as those identified for safeguarding by Mr. Frost) automatically become part of
                                  22   the Court’s Electronic Case Filing (“ECF”) system and the permanent record of the case. As is
                                  23   noted on the Court’s website: removing an e-filed document is “a drastic measure” and such an
                                  24   action is typically “reserved for [mistakenly filed] documents whose contents are confidential.”1
                                  25   Thus, Mr. Frost is assured that all the documents he has filed, not only those exhibits which he
                                  26
                                  27   1
                                         See Correcting E-Filing Mistakes, U.S. DISTRICT COURT – N.D. CAL.,
                                  28   https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/support-and-troubleshooting/correcting-e-
                                       filing-mistakes/#SENSITIVE (last visited Dec. 3, 2019).
                                   1   wants specially safeguarded, have already been preserved through the Court’s ECF system.

                                   2           Second, Mr. Frost seeks the appointment of counsel. See Docket No. 18 at 4. A district

                                   3   court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent

                                   4   civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

                                   5   Cir. 1986). This requires “an evaluation of both the likelihood of success on the merits and the

                                   6   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                   7   involved.” Id. “Neither of these factors is dispositive and both must be viewed together before

                                   8   deciding on a request for counsel.” Id. Exceptional circumstances are not present at this time

                                   9   because Mr. Frost has not yet submitted a sufficiently detailed pleading that shows any likelihood

                                  10   of success on the merits. Mr. Frost’s request for appointment of counsel to represent him in this

                                  11   action therefore is DENIED.

                                  12           Finally, Mr. Frost seeks an order from the Court allowing his use of the Attorney Lounge
Northern District of California
 United States District Court




                                  13   of the 18th Floor of the Phillip Burton Federal Building. As noted on the Court’s website, judges

                                  14   may permit non-attorneys to use the attorney lounge “on specified dates and at specified times.”2

                                  15   Typically, judges have permitted use of the lounge only on days when a non-attorney has a

                                  16   hearing scheduled in his or her case. As a result, the Court GRANTS Mr. Frost’s request for an

                                  17   order permitting his one-time use of the Attorney Lounge, but that use is limited to January 23,

                                  18   2020 between the hours of 9:00 a.m. and 1:30 p.m.

                                  19           This order disposes of Docket Nos. 18 and 25.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: December 9, 2019

                                  24

                                  25                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  26                                                       United States District Judge
                                  27

                                  28
                                       2
                                        See Attorney Lounges, U.S. DISTRICT COURT – N.D. CAL.,
                                       https://cand.uscourts.gov/attorneys/attorney-lounges/ (last visited Dec. 3, 2019).
                                                                                        2
